Title: From Thomas Jefferson to Philippe de Létombe, 23 March 1798
From: Jefferson, Thomas
To: Létombe (La Tombe), Philippe de


          
            Philadelphia Mar. 23d 98.
          
          Th: Jefferson presents his compliments to M. Letombe Consul of France, and asks the favor of a passport for Thomas Kanberg, a friend of his who is going to Europe on private business. he is a native of the North of Europe (perhaps Germany) has been known to Th:J. these twenty years, is a most excellent character, and no ways connected with the politics of our country or of that to which he is going. it is uncertain whether he will take his passage from Baltimore or this place; it will depend on the fact at which place he can get the best convenience for going to some port in France.
        